NOTICE OF ALLOWANCE
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art of record fails to teach, suggest or render obvious the claimed arrangement of a dual-flow air handling system wherein a first temperature sensor is disposed within the upper air handling plenum and configured to measure temperature of air downstream from the upper heating element, a second temperature sensor is disposed within the lower air handling plenum and configured to measure temperature of air downstream from the lower heating element, and a third temperature sensor disposed within the sterilization chamber at the air exhaust portal and configured to monitor temperature of air exiting the sterilization chamber and wherein the electronic controller is configured to activate and deactivate the upper heating element, activate and deactivate the lower heating element and initiate a sterilization cycle in response to the sensed temperatures in combination with the other claimed structural elements.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY C CLEVELAND whose telephone number is (571)270-5041. The examiner can normally be reached M-F 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIMOTHY C CLEVELAND/Primary Examiner, Art Unit 1774